t c summary opinion united_states tax_court pamela annette whitley petitioner and jack g woods intervenor v commissioner of internal revenue respondent docket no 24236-09s filed date pamela annette whitley pro_se jack g woods pro_se amber n becton for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as amended be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the only issue is whether petitioner is entitled to spousal relief under sec_6015 regarding her joint tax_liabilities for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in tennessee petitioner and intervenor herein sometimes referred to as the taxpayers timely filed joint federal_income_tax returns for taxable years and petitioner prepared the returns for both years for taxable_year the taxpayers filed a schedule c profit or loss from business for petitioner on which they reported income of dollar_figure and claimed expenses of dollar_figure resulting in a net_loss of dollar_figure the taxpayers also filed a schedule c-ez net profit from business for intervenor on which they reported income of dollar_figure and claimed no expenses petitioner and intervenor also reported early distributions from their qualified_retirement_plans of dollar_figure and dollar_figure respectively for with their return the taxpayers filed a schedule c for petitioner on which they claimed expenses of dollar_figure and a net_loss of dollar_figure respondent audited the taxpayers’ and returns and issued them a statutory_notice_of_deficiency with respect to their income_tax liabilities for those years in the notice_of_deficiency respondent disallowed part of the schedule c expenses exemptions and itemized_deductions the taxpayers claimed for and the disallowed deductions for both years were attributable to petitioner’s schedules c respondent also determined that the taxpayers were liable for the accuracy- related penalty under sec_6662 for the and taxable years as well as additional tax on early distributions from qualified_retirement_plans under sec_72 for petitioner and intervenor did not file a petition to the court in response to the notice_of_deficiency subsequently on date following her bankruptcy attorney’s advice petitioner informed the internal_revenue_service irs that she was going to file for bankruptcy and requested that the irs place a lien on her residence in knoxville tennessee which she owned jointly with intervenor petitioner believed that if a lien were placed on the home before she filed for bankruptcy any eventual sale would lead to the satisfaction of her income_tax liabilities for and on date petitioner filed a chapter bankruptcy petition on date the irs filed a proof_of_claim listing dollar_figure in unsecured priority claims for tax_year sec_2002 and and dollar_figure in unsecured general claims for penalties as part of petitioner’s bankruptcy proceeding the jointly owned residence was sold the residence was the only significant asset in the bankruptcy_estate after the outstanding mortgage on the property and the administrative expenses associated with the sale were paid the proceeds were divided equally between petitioner’s bankruptcy_estate and intervenor the irs was to receive dollar_figure for its unsecured priority claim as a distribution from the bankruptcy trustee on date an order of discharge was entered in petitioner’s bankruptcy case petitioner and intervenor divorced in date on date petitioner submitted to respondent a form_8857 request for innocent spouse relief in which she requested relief from joint tax_liabilities for and respondent issued petitioner a preliminary determination dated date that she was not entitled to relief from the joint liabilities as an innocent spouse in response to respondent’s preliminary determination petitioner filed a statement of disagreement with respondent on date respondent issued a final appeals determination denying petitioner’s request for relief on date petitioner filed a petition with this court discussion petitioner’s only argument is that she in entitled to equitable relief under sec_6015 because the irs should have filed a lien against her residence before she filed for bankruptcy she alleges that had that been done all or most of her unpaid tax_liabilities would have been satisfied petitioner contends that respondent made affirmative misrepresentations to her regarding the existence of a tax_lien on her home before its sale in bankruptcy and that those misrepresentations led to her home being sold by the bankruptcy trustee without her tax_liabilities being fully satisfied petitioner argues that she is entitled to equitable relief because she requested that the irs place a lien on her home before it was sold in bankruptcy and the irs incorrectly assured her that one had been put in place before the sale petitioner contends that as a result of respondent’s misrepresentations her tax_liabilities were not satisfied by the sale and therefore respondent should be equitably estopped from collecting the liabilities we must decide whether petitioner i sec_2at trial and on brief petitioner did not contend that she meets the requirements to qualify as an innocent spouse under sec_6015 or c or make any other argument for equitable relief relieved from liability for the understatements of tax by equitable_estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying his or her own acts or representations which induced another to act to his or her detriment 98_tc_695 74_tc_743 affd 673_f2d_784 5th cir it is well settled that the government may not be estopped on the same terms as any other litigant 496_us_414 467_us_51 equitable_estoppel should be applied against the government with utmost caution and restraint 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 any successful attempt to invoke equitable_estoppel against the commissioner must outweigh the policy consideration in favor of an efficient collection of the public revenue id in order to invoke the doctrine_of equitable_estoppel against the government petitioner must satisfy the following conditions a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir see also miller v commissioner tcmemo_2001_55 in addition estoppel requires at least a minimum showing of some affirmative misconduct by a government agent united_states v guy 978_f2d_934 6th cir to establish affirmative misconduct the party claiming equitable_estoppel against the government must establish ‘more than mere negligence delay inaction or failure to follow an internal agency guideline’ 249_f3d_433 6th cir quoting 976_f2d_934 5th cir even if the court were to accept petitioner’s testimony as to respondent’s misrepresentations regarding the status of the lien we conclude that petitioner has not established the elements necessary for estoppel because she failed to show that respondent’s misrepresentations amounted to affirmative misconduct it is well settled that a government agent’s providing inaccurate information does not constitute affirmative misconduct see 272_f3d_1176 9th cir negligently providing misinformation or incorrect advice is not affirmative misconduct 787_f2d_431 8th cir on the basis of the foregoing we hold that the doctrine_of equitable_estoppel cannot be invoked to relieve petitioner from liability for the understatements of tax for the years at issue to reflect the foregoing decision will be entered for respondent
